
	
		II
		111th CONGRESS
		1st Session
		S. 1210
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Kaufman (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a committee under the National Science and
		  Technology Council with the responsibility to coordinate science, technology,
		  engineering, and mathematics education activities and programs of all Federal
		  agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Education Coordination Act of
			 2009.
		2.DefinitionIn this Act, the term STEM
			 means science, technology, engineering, and mathematics.
		3.Coordination of
			 Federal STEM education
			(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy shall establish a committee under the National Science and
			 Technology Council with the responsibility to coordinate Federal programs and
			 activities in support of STEM education, including at the National Science
			 Foundation, the Department of Energy, the National Aeronautics and Space
			 Administration, the National Oceanic and Atmospheric Administration, the
			 Department of Education, and all other Federal agencies that have programs and
			 activities in support of STEM education.
			(b)ResponsibilitiesThe
			 committee established under subsection (a) shall—
				(1)coordinate the
			 STEM education activities and programs of the Federal agencies;
				(2)develop, implement
			 through the participating agencies, and update once every 5 years a 5-year STEM
			 education strategic plan, which shall—
					(A)specify and
			 prioritize annual and long-term objectives;
					(B)specify the common
			 metrics that will be used to assess progress toward achieving the
			 objectives;
					(C)describe the
			 approaches that will be taken by each participating agency to assess the
			 effectiveness of its STEM education programs and activities; and
					(D)with respect to
			 subparagraph (A), describe the role of each agency in supporting programs and
			 activities designed to achieve the objectives; and
					(3)establish,
			 periodically update, and maintain an inventory of federally sponsored STEM
			 education programs and activities, including documentation of assessments of
			 the effectiveness of such programs and activities and rates of participation by
			 women, underrepresented minorities, and persons in rural areas in such programs
			 and activities.
				(c)Responsibilities
			 of OSTPThe Director of the
			 Office of Science and Technology Policy shall encourage and monitor the efforts
			 of the participating agencies to ensure that the strategic plan under
			 subsection (b)(2) is developed and executed effectively and that the objectives
			 of the strategic plan are met.
			(d)ReportThe
			 Director of the Office of Science and Technology Policy shall transmit a report
			 annually to Congress at the time of the President’s budget request describing
			 the plan required under subsection (b)(2). The annual report shall
			 include—
				(1)a
			 description of the STEM education programs and activities for the previous and
			 current fiscal years, and the proposed programs and activities under the
			 President’s budget request, of each participating Federal agency;
				(2)the levels of
			 funding for each participating Federal agency for the programs and activities
			 described under paragraph (1) for the previous fiscal year and under the
			 President’s budget request;
				(3)except for the
			 initial annual report, a description of the progress made in carrying out the
			 implementation plan, including a description of the outcome of any program
			 assessments completed in the previous year, and any changes made to that plan
			 since the previous annual report; and
				(4)a description of how the participating
			 Federal agencies will disseminate information about federally supported
			 resources for STEM education practitioners, including teacher professional
			 development programs, to States and to STEM education practitioners, including
			 to teachers and administrators in schools that meet the criteria described in
			 subsection (c)(1) (A) and (B) of section 3175 of the Department of Energy
			 Science Education Enhancement Act (42 U.S.C. 7381j(c)(1) (A) and (B)).
				
